DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination (RCE) filed on 9/14/2021.  Claims 1-3 and 5-6 are pending in the case.  Claim 4 has been cancelled. Claims 1 and 6 have been amended. Claims 1 and 6 are independent claims.

Claim Objections
Claim 5 is objected to because of the following informality:
Claim 5 recites “the control device according to claim 4” where “the control device according to claim 1” was apparently intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 2010/0333034 A1, hereinafter Carlson) in view of Hughes et al. (US 2010/0169818 A1, hereinafter Hughes), and Nishi et al. (US 8014898 B2, hereinafter Nishi).

As to independent claim 1, Carlson teaches a processor configured to acquire screen display information on a screen displayed on the display device (Fig. 3 portable device 300 display map 310);
acquire selectable information including at least one of a hyperlink, button, checkbox, radio button, list box, text box, tab, and tree, which can be selected on the screen displayed on the display device, and a position of the selectable information on the basis of the acquired screen display information (“In step 302, the application program 230 can access a plurality of control components by calling the graphic library 224 of the intermediate module 220.  In step 304, the execution result of the application program 230 can be displayed by the display device 130, including the plurality of control components, such as the control components 402 to 410 as shown in FIG. 4A… Each control component can have a specific function.  For example, the control component 402 is a drop-down menu with several items; the control component 404 is a text input field; the control component 406 is a button; the control component 408 is a check box; and the control component 410 is another type of text input field” paragraph 0035) ;

display the screen in which the marks allocated on the basis of the position of the selectable information are superimposed on the display device (“In step 314, the handling module 222 can respectively display the assigned shortcut key corresponding to each detected control component on the display device 130. To display the shortcut key means displaying labels, symbols, characters, or marks, etc., on the display device 130 corresponding to the assigned shortcut key so that the user can identify the shortcut key assigned to each control component.  In this embodiment, digits "1" to "5" can be displayed respectively near the control components 402 to 410, as shown in FIG. 4B.” paragraph 0038);
change marks to be appended to the keys according to the allocation by the mark allocation unit (“In step 502, user can perform a browsing operation, such as flipping, scrolling, or refreshing the page.  In responsive to the operation, the available control components on the screen can be affected.  For example, some control components can be hidden, or otherwise made to disappear, and some new control components can be presented during the browsing operation….In step 512, the the present invention does not limit the sequence and method for updating the shortcut keys” paragraph 0040-0041); and
when the hard key is pressed , the selectable information corresponding to the mark appended to the key is displayed on the display device (The user can simply press the digit button "1" on the handheld device 100 to select control component 402. As a result, the drop down menu is displayed as shown in Fig. 4A; “if the user wants to switch from the control component 402 to the control component 408, the user can simply press the digit button "4" on the handheld device 100.  The handling module 222 receives the instruction from the user in step 316 and then transmits a corresponding instruction to the application program 230 to select the control component 408 in step 320.  For example, the control component 408 can be highlighted as shown in FIG. 4C, i.e., the word "Button" is highlighted in a different background color and the word "Check" is framed in a box” paragraph 0039).

display the soft keys on the display device; wherein
 when the hard key corresponding to the soft key is pressed, the selectable information corresponding to the mark appended to the soft key is displayed on the display device.  
Hughes teaches a control device that controls display of a display device displaying soft keys and having hard keys disposed to correspond to the soft keys to select the soft keys (“each virtual key can be mapped to a corresponding physical key of physical keyboard 110” paragraph 0030), comprising:
a soft key display processing unit that displays the soft keys on the display device (Virtual Keyboard 120);
when the hard key corresponding to the soft key is pressed, the selectable information corresponding to the soft key is displayed on the display device (“In step 555, responsive to the user pressing a mapped physical key the system can apply the assigned programmatic action to an icon beneath, and associated with, the virtual key mapped to the physical key that was pressed.  For example, a programmatic action of opening a file can be assigned to each physical key.” Paragraph 0061).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Robbins to comprise a control device that controls display of a display device displaying 
Carlson and Hughes do not appear to expressly teach a control device that controls display of a display device displaying soft keys and hard keys for operating the control device that controls an industrial machine. 
Nishi teaches a control device that controls an industrial machine (FIG. 2 – Robot Controller 7 connected to operation panel 31 and input buttons 31b).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Carlson and Hughes to comprise a control device that controls display of a display device displaying soft keys and hard keys for operating the control device that controls an industrial machine.  One would have been motivated to make such a combination to 
provide a robot controller able to simply and easily perform machine tool and robot startup work without requiring skill or increasing startup man-hours” Nishi Col. 2 lines 60-62)

claim 2, Carlson teaches the control device according to claim 1, Carlson further teaches wherein the processor is further configured to allocate different marks for the respective pieces of selectable information depending on the number and positions of pieces of selectable information, and change marks to be appended to the soft keys depending on the number of pieces of selectable information (“In step 512, the handling module 222 can update the shortcut keys.  For example, five shortcut keys are already assigned to five available control components in an exemplary scenario.  After the browsing operation, one of the control components can become unavailable and 7 control components can become available, e.g., newly added.  The handling module 222 can release the shortcut key assigned to the control component that has become unavailable, and then assign the 6 shortcut keys and one new composite shortcut key to the 7 new control components.  In another embodiment, the update of the shortcut keys can be implemented in a different sequence or different way.  For example, the handling module 222 can release all shortcut keys previously assigned and then assign the shortcut keys to all control components detected during the re-detection step.  In other words, the present invention does not limit the sequence and method for updating the shortcut keys” paragraph 0041).

As to dependent claim 5, Carlson teaches the control device according to claim 4, Carlson further teaches wherein when the hard key to which the mark correlated with the selectable information is appended is pressed, the processor is further configured to move a cursor to the selectable information (“if the user wants to switch from the control component 402 to the control component 408, the user can simply press the digit button 
Carlson does not appear to expressly teach wherein the hard key corresponding to the soft key.
Hughes teaches wherein the hard key corresponding to the soft key (“Each virtual key of the virtual keyboard 120 can be associated with a region of GUI 110 located beneath, or directly beneath, each respective virtual key.  Additionally, each virtual key can be mapped to a corresponding physical key of physical keyboard 110” paragraph 0030; “Icons 210-220 can represent objects within the GUI layer of user interface 200.  Each of icons 210-220 can be the subject of a programmatic action.  For example, an icon can be a button of an operating system or an application, a file or a shortcut to a file to be opened, an application drop down menu to be navigated, a menu item on the drop down menu, or any other visual element that may exist and be activated or selected within a GUI environment.” Paragraph 0034).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Carlson to comprise wherein when the hard key corresponding to the soft key to which the mark correlated with the selectable information is appended is pressed, the screen display processing unit moves a cursor to the selectable information.  One would have 

Claim 6 reflects a control method for controlling display of a display device embodying the limitations of claim 1, therefore the claim is rejected under similar rotational. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. in view of Hughes et al., Nishi et al., and Allan (US 7472168 B2).

As to dependent claim 3, Carlson teaches the control device according to claim 1, Carlson does not appear to expressly teach wherein the processor is further configured to display or not to display the marks in the screen when a prescribed hard key is pressed.
Allan teaches wherein the screen display processing unit displays or does not display the marks in the screen when a prescribed hard key is pressed (special key is a dynamic link key 220 is pressed to display the character links).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Carlson to comprise wherein the screen display processing unit displays or does not display the marks in the screen when a prescribed hard key is pressed.  One would 

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171